Case 5:20-cv-00239-JPB-JPM Document 9 Filed 01/15/21 Page 1 of 2 PageID #: 61



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   Wheeling

JULIAN MARTIN,

                      Petitioner,

       v.                                            CIVIL ACTION NO. 5:20-cv-239
                                                     Judge Bailey

WARDEN HUDGINS,

                      Respondent.

      MEMORANDUM OPINION AND ORDER DISMISSING MATIER AS MOOT

       On November 5, 2020, the petitioner filed a pro se Application for Habeas Corpus

pursuantto 28 U.S.C. §2241. The petition challenges a disciplinary hearing conducted on July

9,2019, with regard to Incident Report (‘lR”) number3262931 ,which resulted in the loss of

good time credits. For relief, the petition seeks expungement of the incident report and

restoration of the good time credits.

       By Orderentered on December 11,2020, the respondent was directed to show cause

why the petition should not be granted. On January 7,2021, the respondent filed a Motion to

Dismiss Petition as being Moot. In support of his allegation that the petition is moot, the

respondent notes that the incident report in question has been remanded for rehearing.

      Article III of the United States Constitution, limits the jurisdiction of the federal courts to

cases or controversies. Therefore, a case becomes moot when there is no viable legal issue

left to resolve. See Powell v. McCormick, 395 U.S. 486,496(1969). Because IR number

3262931 has been remanded for rehearing, the petitioners challenge to the initial proceeding
                                                                               *
is moot. See Rojas v. Driver, No. S:06-cv-88, 2007 WL 2789471, at                  3-4, (N.D. W. Va.

                                                 1
Case 5:20-cv-00239-JPB-JPM Document 9 Filed 01/15/21 Page 2 of 2 PageID #: 62




Sept.24, 2007) (Stamp, J.) (a remand for a disciplinary hearing moots claims related to the

first hearing as a rehearing cures procedural errors from the first hearing) (internal citations

omitted).

       Accordingly, it is hereby ORDERED that the respondent’s Motion to Dismiss [Dcc. 8]

be GRANTED, and the Petition [Doc. 1] be DISMISSED AS MOOT. The petitioner is

advised that if he is not satisfied with the outcome of the rehearing, he may file a new habeas

petition after he first challenges the results of the rehearing through the BOP’s administrative

remedy process.

       It is so ORDERED.

       The Clerk of the Court is directed to mail a copy of this Order to the prose petitioner

by certified mail, return receipt requested, to his last known address as reflected on the docket

sheet. The Clerk is further directed to provide a copy of this Orderto any counsel of record

as provided in the Administrative Procedures for Electronic Case Filing in the United States

District Court for the Northern District of West Virginia.

       DATED: January 15, 2021.




                                            JOHN PRESTON BAILEY
                                            UNITED STATES DISTRICT JUDGE




                                               2
